Continuation sheet – 

Continuation of 3: The proposed amendments include a new limitation which was not previously considered and/or rejected.  Therefore, additional search and consideration is required. For this reason the proposed amended claims have not been entered.

Continuation of 12: The arguments put forth by Applicant on pages 7 and 8 of the remarks filed with the instant response after final are directed towards the limitation introduced in the proposed amended claims which have not been entered.  Since the proposed amended claims have not been entered Applicant’s argument is moot.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782